DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LINDA GIORDANO,
                              Appellant,

                                    v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                              No. 4D18-1279

                              [June 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE12018135.

  Rachel M. Coe of Polaris Legal Group, Pompano Beach, for appellant.

  Kathleen Angione of Kahane & Associates, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.